Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner considered the closest prior art of record to be Piazza (US Patent 3,284,126) and Hornbach (US PG-Pub 2012/0246830).  Piazza discloses a bed-wheelchair with a wheelchair configuration shown in Fig. 1 and a bed configuration shown in Fig. 2.  Piazza has three deck sections including a seat, leg, and a pair of foot sections 98 and 100.  Piazza does not described the foot sections in the specification, but it appears that the foot sections 98 and 100 fold up or down as shown in Fig. 1.  As shown in Fig. 2, the foot sections support a patient in the flat position, and can be moved out of support as shown in Fig. 1.  However, Piazza fails to disclose a handle coupled to one of the foot sections.  Piazza’s lack of clarity in the specification and functionality of the foot sections 98 and 100 appear to preclude the addition of a handle to the foot sections.  Therefore, an obviousness rejection in view of Piazza could not be made.
Hornbach shows a patient support apparatus 10 with a base 12 and support deck 22.  The support deck has a back, seat section, and leg section.  However, Hornbach’s foot sections 30 and 32 are a part of the footboard and not the support deck.  The foot sections do not cooperate with the other deck sections to support a patient in a flat position.  Fig. 1 of Hornbach shows that the foot sections 30 and 32 are used as a protective footboard in a bed configuration, and would not provide support to a patient like the rest of the support deck 22. Modifying Hornbach as required by the claims would likely render the foot sections 30 and 32 inoperable for their intended use as a footboard.  Therefore, an obviousness rejection in view of Hornbach could not be made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIC J KURILLA/Primary Examiner, Art Unit 3619